Citation Nr: 0510094	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  03-35 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran reportedly had active service from December 1966 
to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2000, a statement 
of the case was issued in November 2001, and a substantive 
appeal was received in December 2001.  The Board therefore 
has appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

By rating decision in March 2000, the RO granted a total 
rating based on individual unemployability.  In a June 2003 
VA Form 21-4138, the veteran's representative reported that 
the veteran wished to withdraw his appeal on the issue of 
entitlement to a 100 percent schedular rating for PTSD.  
However, in a July 2003 letter, the indicated that he wished 
to continue his appeal on the issue of entitlement to a 100 
percent schedular rating for PTSD. 


FINDING OF FACT

The veteran's service-connected PTSD is not productive of a 
disability picture with symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting oneself or others, an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place; memory loss for names of his 
close relatives, his own occupation, or his own name.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 70 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the December 
2002 supplemental statement of the case and the July 2003 RO 
letter have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the supplemental statement of the case 
and the RO letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the July 2003 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in November 
1999 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the December 2002 
supplemental statement of the case and the July 2003 RO 
letter regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records and VA mental 
health examinations.  Since the appellant was afforded a VA 
examination with opinion in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
RO requested additional private medical records from a Doctor 
Hanson and requested by the veteran.  However, there was no 
reply to the RO's letter.  All available VA clinic records 
have been made part of the file.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under 38 
C.F.R. § 4.130, Code 9411, PTSD is rated, as follows: 

A 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). 

The veteran's service medical records are negative for any 
psychiatric problems or diagnosis.  The veteran served in 
combat in Vietnam as evidenced by his receipt of the Combat 
Action Ribbon.  

The veteran was referred for a psychiatric evaluation by 
Doctor Robert Kitchell, M.D. in April 1989 for symptoms of 
depression.  The veteran complained of depressed feelings, 
being tearful, being irritable, and having a significant 
sleep disturbance and anhedonia.  The veteran reported that 
his mother was psychotic and his father went into special 
forces in Vietnam and was absent continuously.  The veteran 
reported that when he was between the ages of 13 to 17, he 
lived on the streets where he reported abuse.  While the 
veteran was in the military, his mother's psychosis was so 
severe that she was living in a dump and the veteran accepted 
a hardship discharge from the service to take care of her.  

Doctor Jeffrey Powel, Ph.D., a clinical psychologist, 
interviewed the veteran in April 1989.  At the interview, the 
veteran was on time, open and candid with the examiner, and 
his affect was slightly flat.  The vetean appeared tense and 
distressed.  The examiner opined that he was using 
considerable energy to maintain his composure.  The examiner 
found no thought disorder and the veteran's thinking was 
logically organized.  The veteran did exhibit difficulty with 
emotional control, especially rage.  The examiner 
administered the Minnesota Multiphasic Personality Inventory 
(MMPI) and found that the veteran was "likely to maintain 
good emotional control the majority of the time followed by 
periods of emotional active out and affective displays."  
The examiner diagnosed "Adjustment Reaction with mixed 
emotional features secondary to medically imposed retirement, 
change in job status, discontinuation of minimal but 
sustaining social contacts at work, and relationship 
stress."  The examiner also diagnosed "personality 
disturbance secondary to long standing trauma, abuse, and 
abandonments stemming as far back as the family of origin."  
The examiner found the Global Assessment of Functioning (GAF) 
as mild to moderate symptoms.  

In May 1989 Dr. Powell sent Dr. Kitchell a letter advising 
him of the veteran's progress.  He noted an incident the week 
previous where the veteran had become "acutely distressed 
with pressured thought, accelerated thought, highly dysphoric 
mood, and suicidal ideation."  The veteran was referred to 
another doctor and given lithium.  However, the veteran then 
informed Dr. Powell that he discontinued use of lithium 
because of side effects.  Dr. Powell recommended continued 
psychiatric follow-up.   

The veteran underwent a VA mental health examination on 
December 3, 1998.  The examiner noted that the veteran was 
causally dressed and appeared anxious.  The veteran has had 
various work experience.  He worked briefly with a couple 
different companies once he left active duty, then he worked 
for the Seattle Fire Department in 1972 until 1987 when he 
underwent spinal fusion surgery.  The veteran was then 
medically retired.  The veteran then was a school bus driver 
which he left because of angry outbursts.  The veteran then 
trained as a nurse and worked at the VA Medical Center at 
American Lake from 1993 on for three different periods.  
Veteran claims that his difficulty controlling his anger 
caused a lot of problems at work, including quitting or 
getting fired.  The examiner noted that the veteran married 
his eighth grade sweetheart in 1972 and divorced in 1986.  
The veteran married his second wife in 1991 and they live 
with her two children from a previous marriage.  The veteran 
complains of anger outbursts and irritability.  The veteran 
claims to keep himself emotionally distant from others and 
calls himself a loner.  He attends alcoholics anonymous 
classes and church on Sunday but has no close friends at 
either place.  However, he has two male friends that also 
have PTSD who he met through Point Man Ministries.  

At the interview the examiner found that the veteran had 
gradual emotional arousal as he spoke through his thought 
processes.  The veteran did show signs of anger but was able 
to calm himself when the examiner redirected the 
conversation.  The veteran showed questionable industrial 
stability because of his emotional outbursts that could cause 
him problems with any future employment.  The veteran did not 
display any suicidal ideation.  The veteran was taking 
sedatives at the time of the examination.

On 4 December 1998, the day after the above examination,  the 
veteran presented to a mental health professional with 
suicidal ideation.  The veteran had an acute exacerbation of 
depressive symptoms following his inability to continue work 
as a nurse at American Lake.  The veteran claimed he had 
planned to shoot himself and had two handguns loaded at home.  
The veteran explained that he would have carried his plans 
through but his wife came home.  The veteran was hospitalized 
for five days.  In addition to the irritability, anger, and 
suicide ideation, the examiner reported that the veteran had 
other chronic PTSD symptoms.  These symptoms were nightmares, 
flashbacks, intrusive thoughts, avoidance, numbing, hyper-
vigilance, disturbed sleep, and problems with concentration 
and memory.  The veteran also reported having panic attacks.  
Upon admission, the veteran was alert, oriented times 3, and 
cooperative.  The veteran was agitated, burst into tears, and 
had suicidal ideation.  There was some passive homicidal 
ideation but without intent.  His speech was pressured with 
increased volume and tone.  His mood was low and anxious.  
His affect was mood congruent.  His thought process was over 
occlusive and perseverative but otherwise linear.  His 
insight and judgment were fair.  No evidence of audio or 
visual hallucinations was found.  The veteran had obsessive 
thoughts involving self-deprecation and guilty feelings.           

The veteran improved during his hospitalization.  His 
agitation and hyperarousal state diminished and he had much 
less anxiety.  To treat his psychiatric condition the veteran 
was on various amounts of Nefazodone and Propanolol, 
generally increasing the dosages.  The examiner diagnosed the 
veteran with PTSD, depression, and alcohol in remission.  The 
examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 20 upon admission and 55 at 
discharge.  The veteran was discharged to his home and the 
examiner recommended continued increase in the dosages of 
Nefazodone and Propanolol until there is clinical 
improvement.         

The veteran was examined again by a VA examiner on December 
17, 1998.  The examiner recorded the veteran's work and 
relationship history similar to what has been described 
above.  The veteran reported past alcohol abuse and extensive 
use of marijuana.  The veteran reported that he does repair 
work around the house and yard work, however, with his 
medications he has laid off work lately.  He stated that he 
was afraid to drive.  The veteran stated that he did not have 
nightmares about Vietnam but did have nightmares about his 
patients.  

At the examination, the examiner found the veteran 
appropriately dressed, oriented to time, place and person.  
The examiner found that his recent memory was okay but his 
remote memory may have some difficulty due to his drug abuse.  
The examiner found the veteran's thought processes and speech 
were normal.  No hallucinations or delusions were found.  The 
examiner reported some past suicidal thoughts and some 
homicidal thoughts, although the veteran did not present a 
risk in the present.  The veteran's facial expression was 
grim and depressed.  His verbal content was about rage, 
anger, and difficulty relating.  His mood was depressed with 
a lot of resentment.  The veteran was cooperative and 
compliant, although suspicious.  The veteran continued to 
take Nefazodone and Propanolol in addition to clonidine.  The 
examiner diagnosed depression, with symptoms of posttraumatic 
stress disorder, and alcohol and marijuana abuse in 
remission.  The examiner also diagnosed an explosive 
personality and relationship difficulties.  The examiner 
assigned a GAF score of 50.  The examiner opined that 
"[t]here are some aspects of PTSD present, although most of 
what we see is long history of struggling either with his 
personal angry feelings as well as struggling with his drug 
taking and holding the drug abuse and alcohol abuse at bay."  
 
The veteran was psychiatrically examined again during 
hospitalization from late December 1998 through January 1999.  
Upon admission the veteran was given another mental status 
interview.  The veteran was alert, oriented, with stable 
consciousness.  The veteran was appropriately dressed and 
groomed.  He appeared tense, anxious, and agitated.  The 
veteran reported his mood was flat and emotionally drained.  
The examiner observed that his affect was dysphoric, liable, 
and tearful at times.  The veteran's speech was loud and 
pressured.  The veteran denied auditory or visual 
hallucinations, paranoid ideation, obsessions, compulsions, 
delusions, homicidal ideation, and present suicidal ideation.  
The examiner found the veteran's insight and judgment fair 
and his answers linear and goal-directed.  The examiner found 
the veteran's "thought content was positive for intrusive 
thoughts, nightmares, and guilty rumination regarding his 
actions in the military.  Thought processes were somewhat 
tangential but redirectible and became less tangential as the 
interview progressed and his anxiety apparently lessened."  
The veteran was treated with psychotherapy and the veteran's 
medication was adjusted.  In addition to Nefazodone and 
Propranolol, the veteran was prescribed Risperidone and 
Zolpidem.  The examiner diagnosed PTSD, depression, alcohol 
dependence in remission, and cannabis abuse in remission.  
The examiner assigned a GAF score of 31 upon admission and 50 
upon discharge.    

A November 1999 letter from a Doctor Dorothy Hanson, M.A., 
who is a Certified Mental Health Counselor (C.M.H.C.), 
indicated that she had been treating the veteran since 
January 1999.  In her letter, Dr. Hanson explained that the 
veteran was suffering from PTSD symptoms of intrusive 
thoughts, nightmares, psychological distress and reactivity 
to cues that resemble traumatic events, sleeplessness, 
hypervigilence, and anger outbursts.  Dr. Hanson explained 
that there was "no area of his life that is unaffected by 
his PTSD" consequently she assigned a GAF rating of 31.  Dr. 
Hanson also explained that the veteran was "not employable 
at this time and his future employability is questionable."  
Dr. Hanson reiterated her opinion of the veteran's inability 
to work due to his PTSD symptoms in a July 2002 letter.  Dr. 
Hanson explained that "anger issues" have caused the 
veteran "to be unable to function in a work environment and 
have resulted in multiple employment terminations."  Dr. 
Hanson also stated that because the veteran's PTSD affects 
all areas of his life his prognosis for him to "maintain 
employability is very poor to nonexistent."  The veteran 
applied for entitlement to individual unemployability and it 
was granted by a March 2000 VA decision effective the date of 
claim. 

The VA medical records reflect continued treatment for PTSD 
up through November 2002.  The veteran was again hospitalized 
for mental health reasons in April 2000 through May 2000 and 
in May 2001.  The examiner during the veteran's April to May 
2000 hospitalization assessed the veteran's GAF score as 31 
upon admission and 55 upon discharge.  The examiner during 
the May 2001 hospitalization assessed a GAF score of 40 both 
upon admission and discharge.  The veteran attends group 
therapy sessions as well as individual sessions.  The veteran 
continued to have difficulty controlling his anger and has 
occasional outburst.  He also reports have difficulty getting 
along with his family.  As of 2002 the veteran was still 
married and his wife and he have gone to marriage counseling 
sessions together.  The veteran has also attended anger 
management classes.  

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 51-60 score indicates "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  A 41-50 score 
indicates "serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment insocial, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  A 31-40 score 
indicates "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  A 21-30 
score indicates "behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends.)."  An 11-20 score indicates 
"some danger of hurting self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute)."  

There is no question that the veteran's PTSD is productive of 
serious impairment.  This has been recognized by the RO by 
the assignment of a 70 percent schedular rating, and the 
impact on employment has been duly recognized by the RO's 
assignment of a total rating based on individual 
unemployability.  

However, the preponderance of the evidence is against a 
finding that the veteran's PTSD meets the schedular criteria 
for a 100 percent rating.  The veteran is able to 
appropriately dress and groom himself.  The veteran does not 
suffer from any delusions or hallucinations.  The veteran is 
not disoriented as to time and place.  Although the veteran 
is somewhat isolated and difficulty maintaining relationship, 
he does have some long-standing inter-personal relationships.  
He has been married since 1991 and has a relationship with 
his wife's children.  The veteran has two male friends from 
the Point Man Ministries and their relationship has lasted 
for several years.  There is no persuasive evidence that 
there is persistent danger of the veteran hurting himself or 
others.  Although the veteran has been suffering from PTSD 
for many years, he generally can take care of his own needs 
from day to day.  There is no evidence that he cannot 
remember his own name or the names of close relatives.  In 
sum, the criteria listed under Code 9411 for a 100 percent 
rating have not been met.   

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


